Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker (64808) on 07/20/2021.

The application has been amended as follows: 

	Claim 11 is cancelled.

Response to Amendment
	The Examiner acknowledges the amending of claims 1, 4, 5 and 8-10, as well as the cancellation of claim 3.
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
	The Examiner agrees that the currently filed amendments differentiate from the art of record.
Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

It is further noted that the NPL document by Li (see IDS of 05/28/2021) was found to further describe the reflector element via reference to another piece of art (Li et al., “Efficient excitations of radially and azimuthally polarized Nd:YAG ceramic microchip laser by use of subwavelength multilayer concentric gratings composed of Nb2O5/SiO2”, Optical Society of America, 2008, Vol.16, No.14, Optics Express). This additional art further described the reflector to be of a type reading on the limitations of new claim 11. New claim 11 was therefore cancelled to place the case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828